Title: From George Washington to Lewis Nicola, 20 February 1783
From: Washington, George
To: Nicola, Lewis


                        
                            Sir
                            Hd Qrs 20th feby 1783
                        
                        Five Officers Viz. Major Martlett—Captains Paulint—Marna & Caulesage & Lt Victor—with
                            fourteen Men, Nineteen Women, and forty six Children, are returned Monthly as Canadian Refugees in fish Kill & its
                            Vicinity and draw Provisions from the Public.
                        The Secretary at War has desired that an Officer might be appointed to examine into the State of these
                            people—and as you are on the Spot I am to desire you to undertake this business.
                        You will therefore be pleased to examine & report to me the number & condition of these
                            people with their respective Claims to public assistance—so that a judgement may be formed whether all, or which of them,
                            are entitled to the allowance above mentiond—I am &c.
                    